Citation Nr: 1201470	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  10-16 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for degenerative disc disease of the lumbar spine with chronic muscular strain (also claimed as muscle spasms and paralysis of the lower extremities.) 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel, Counsel
INTRODUCTION

The Veteran served on active duty from July 1983 to June 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Phoenix, Arizona.

The Veteran and his spouse provided testimony before the undersigned Veterans Law Judge (VLJ) in June 2011.  A copy of the transcript has been associated with the file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to a disability rating in excess of 20 percent for degenerative disc disease of the lumbar spine with chronic muscular strain.  Although the Board sincerely regrets the additional delay, a remand of this claim is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A; 38 C.F.R. § 3.159(c).

A review of the file reflects that a VA examination of the low back was most recently conducted in December 2008, and is now several years old.  In hearing testimony presented in June 2011, the Veteran expressed his dissatisfaction with that examination, noting that the examiner seemed to be more concerned with his employment status than the symptoms and manifestations associated with his disability.  At the hearing, the Veteran also described symptoms such as muscle spasms and neurological symptoms of the lower extremities, which were not fully addressed as shown by the 2008 VA examination report.

The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  However, a new examination is appropriate when there is an assertion of an increase in severity since the last examination, as is essentially the case here.  See 38 C.F.R. § 3.159 (2011); see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).  Therefore, a new and contemporaneous examination should be administered to determine the manifestations and level of severity associated with the Veteran's low back disability, to specifically include identifying any neurological symptomatology associated with the low back condition.  

The Board observes that recently, the United States Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, No. 09-2169 (U.S. Vet. App. Aug. 23, 2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in requesting an examination for purposes for rating the severity of the low back disability, the examiner will be asked to determine the overall level of functional impairment due to these factors.

The Board also notes that in hearing testimony presented in 2011, the Veteran indicated that he had not received any recent treatment for the low back.  Clinical records on record are limited to VA records current to August 1996 and private treatment records dated in January 2002 from St. Joseph's Healthcare.  On remand, the Veteran will have an opportunity to submit and identify any additional evidence pertinent to his claim, and a request for more recent VA records will be made.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran shall be given an opportunity to identify any additional evidence, including relevant medical treatment records, from either private or VA facilities, which pertain to his increased rating claim for his low back disability that have not yet been associated with the claims folder.  Appropriate steps shall be taken to obtain any identified records.

The RO/AMC shall attempt to obtain any VA or VA affiliated CBOC treatment records and assessments relating to the Veteran's lumbar spine dated from August 1996, forward.  

2.  The RO/AMC shall schedule the Veteran for an appropriate VA examination to determine the current severity and all manifestations (orthopedic and neurologic) associated with the Veteran's service connected disability of the lumbar spine, characterized degenerative disc disease of the lumbar spine with chronic muscular strain (also claimed as muscle spasms and paralysis of the lower extremities).  The claims file must be made available to the examiner for review of the pertinent medical and other history.  All necessary diagnostic testing, and evaluations should be completed.  The Veteran's lay history of symptoms associated with the disability should be recorded.

The examiner is asked to address the following:

(a) Provide the range of motion of the lumbar spine (extension, forward flexion, left and right lateral flexion and left and right rotation), expressed in degrees.

(b) Determine whether the back exhibits weakened movement, excess fatigability, or incoordination attributable to the service connected back disorders and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  The examiner is also requested to discuss the overall level of functional impairment attributable to these factors.  

The examiner should express an opinion addressing whether pain could significantly limit functional ability during flare-ups or when the back is used repeatedly over a period of time.  This determination should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups. 

(c) Identify any neurological manifestations associated with the service-connected lumbar spine disorder, to include any associated bladder or bowel impairment.  (The Veteran has reported having spasms affecting the upper extremities and sciatica/ neurological symptoms of the lower extremities).  The nature of each neurological sign and symptom should be explained and the severity of the impairment described (such as in terms of the level of paralysis - mild/moderate/severe and incomplete or complete).  

(d) State whether the Veteran has intervertebral disc syndrome.  If so, state whether intervertebral disc syndrome results in incapacitating episodes, and if so, the duration of the episodes over the preceding 12 months should be reported.

The examiner should note that for VA purposes an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

(e) The examiner is also asked to comment on the impact of the Veteran's low back disability, if any, on the his employment and activities of daily life.  A complete rationale for any opinions expressed in this regard should be provided.

3.  The RO/AMC should review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.

4.  The RO/AMC should then readjudicate the Veteran's claim for a disability rating in excess of 20 percent for degenerative disc disease of the lumbar spine with chronic muscular strain (also claimed as muscle spasms and paralysis of the lower extremities).  If appropriate, the RO/AMC should consider submission of the case to the Under Secretary for Benefits or Director of Compensation and Pension Service for extra-schedular consideration.

If the decision with respect to the claim remains adverse to the Veteran, he and his representative should be furnished a Supplemental Statement of the Case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  Her cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.

[Continued on following page.]
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


